Exhibit 10.2 EXECUTION VERSION AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT of ALBANY SAFRAN COMPOSITES, LLC Dated as of November 8, 2013 THE SECURITIES ISSUED PURSUANT TO THIS LIMITED LIABILITY COMPANYO PERATING AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAWS AND, AS SUCH, THEY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS THE SECURITIES HAVE BEEN QUALIFIED AND REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS SUCH QUALIFICATION AND REGISTRATION IS NOT LEGALLY REQUIRED. TRANSFER OF THE SECURITIES REPRESENTED BY THIS AGREEMENT MAY BE FURTHER SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS SET FORTH HEREIN. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.01. Certain Definitions 2 Section 1.02. Other Interpretive Provisions 15 ARTICLE II ORGANIZATIONAL MATTERS Section 2.01. Formation of the Company; Ratification 16 Section 2.02. Agreement; Members 16 Section 2.03. Name of the Company 16 Section 2.04. Place of Business 17 Section 2.05. Registered Office and Registered Agent 17 Section 2.06. Liability of Members 17 Section 2.07. Term of the Company 17 Section 2.08. Purpose of the Company 17 Section 2.09. U.S. Tax Characterization of the Company 17 ARTICLE III CAPITAL CONTRIBUTIONS, MEMBERSHIP UNITS AND CAPITAL ACCOUNTS Section 3.01. Initial Capital Contributions and Membership Units 17 Section 3.02. Additional Capital Contributions 18 Section 3.03. Additional Classes of Membership Units 18 Section 3.04. Additional Members 18 Section 3.05. Voting Rights 19 Section 3.06. Capital Accounts 19 Section 3.07. Withdrawals; Return of Capital 20 Section 3.08. No Deficit Restoration Obligation 20 Section 3.09. Working Capital 20 ARTICLE IV DISTRIBUTIONS AND ALLOCATIONS Section 4.01. Distributions 20 Section 4.02. Preferred Capital and Preferred Return 21 Section 4.03. Restricted Distributions 21 Section 4.04. Withholding and Payments on Behalf of a Member 21 Section 4.05. Offset 22 Section 4.06. Allocation of Profits and Losses 22 ARTICLE V MANAGEMENT Section 5.01. Board of Managers 24 Section 5.02. Certain Matters Requiring Safran Manager Approval 25 Section 5.03. Committees; Subsidiary Boards 27 Section 5.04. Additional Management Provisions 27 Section 5.05. Meetings; Quorum; Notice; Written Consent 27 - i - TABLE OF CONTENTS (continued) Page Section 5.06. Deadlock Events 28 Section 5.07. Quarterly Reports and Review 28 Section 5.08. Review of Management Provisions 28 Section 5.09. Business Plans 29 Section 5.10. Employee Transfers 30 ARTICLE VI OFFICERS Section 6.01. Designation; Term; Qualifications 30 Section 6.02. Officers 30 Section 6.03. Management Committee 31 Section 6.04. Removal and Resignation 31 Section 6.05. Vacancies 31 ARTICLE VII TRANSFER OF MEMBERSHIP UNITS Section 7.01. Limitations on Transfer 32 Section 7.02. Conditions to Transfer 33 Section 7.03. Permitted Transfers 33 Section 7.04. Rights and Obligations of Transferees and Transferors 34 Section 7.05. Safran Option 35 ARTICLE VIII COMPANY EXPENSES, BOOKS AND RECORDS, TAX MATTERS Section 8.01. Fees and Expenses 39 Section 8.02. Fiscal Year 39 Section 8.03. Inspection 39 Section 8.04. Financial Statements and Reports 40 Section 8.05. Tax Returns and Reports 40 Section 8.06. Tax Matters Partner 41 ARTICLE IX EXCULPATION AND INDEMNIFICATION Section 9.01. Exculpation 41 Section 9.02. Indemnification and Expense Advancement 42 Section 9.03. Exclusivity 42 Section 9.04. Limitation on Implied Duties 42 ARTICLE X DISSOLUTION, LIQUIDATION AND TERMINATION Section 10.01. Events Causing Dissolution 43 Section 10.02. Cancellation of Certificate 44 Section 10.03. Liquidation 44 Section 10.04. Accounting on Liquidation 44 Section 10.05. Return of Members’ Capital Contribution 44 - ii - TABLE OF CONTENTS (continued) Page Section 10.06. Termination 44 ARTICLE XI REPRESENTATIONS, WARRANTIES AND COVENANTS Section 11.01. Representations and Warranties of the Members 45 Section 11.02. Representations and Warranties of the Company 47 Section 11.03. Entitlement of the Company and the Members to Rely on Representations and Warranties 49 Section 11.04. Covenants of the Members 49 Section 11.05. Covenants of the Company 50 ARTICLE XII RESTRICTIVE COVENANTS Section 12.01. Exclusive Supplier to Safran 50 Section 12.02. Non-Competition 51 ARTICLE XIII MISCELLANEOUS Section 13.01. Notices 52 Section 13.02. Publicity and Confidentiality 52 Section 13.03. Amendments 53 Section 13.04. Governing Law; Jurisdiction 53 Section 13.05. Waiver of Jury Trial 54 Section 13.06. Entire Agreement 54 Section 13.07. Other Instruments and Acts 54 Section 13.08. Waivers 54 Section 13.09. Severability 54 Section 13.10. Further Assurances 55 Section 13.11. No Partnership 55 Section 13.12. Counterparts; Electronic Signatures 55 Section 13.13. Third Party Beneficiaries 55 Section 13.14. No Third Party Liability 55 Section 13.15. Binding Effect 55 Section 13.16. Specific Performance 55 Section 13.17. Time of the Essence 56 Section 13.18. Exculpation Among Members 56 - iii - AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF ALBANY SAFRAN COMPOSITES, LLC This AMENDED AND RESTATED LIMITED LIABILITY COMPANYO PERATING AGREEMENT (this “ Agreement ”) of Albany Safran Composites, LLC, a Delaware limited liability company (the “ Company ”), dated as of November 8, 2013, is entered into by and among the Company and Albany Engineered Composites, Inc., a New Hampshire corporation (“ Albany ”), Safran Aerospace Composites, Inc., a Delaware corporation
